IN THE
                               TENTH COURT OF APPEALS



                                        No. 10-15-00129-CR

                                  IN RE RICHARD MAXEY


                                       Original Proceeding



                                MEMORANDUM OPINION


         Relator Richard Maxey has filed a petition for writ of mandamus1 appearing to

seek the following relief against Marc Hamlin, Brazos County District Clerk, pertaining

to his allegedly pending proceeding for post-conviction habeas relief in the convicting

court: an order to the District Clerk to receive, file, and transmit to the convicting court

Maxey’s “motion to obtain documents and trial records in forma pauperis and motion

for nunc pro tunc,” and to provide a certificate reciting the date that the motion was

filed.


1The petition has several procedural deficiencies. It does not include the certification required by Rule of
Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). It lacks an appendix, and no record has been filed.
See id. 52.3(k), 52.7. Because of our disposition and to expedite it, we will implement Rule 2 and suspend
these rules. Id. 2.
        A court of appeals has no jurisdiction to issue a writ of mandamus against a

district clerk except to protect its jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(b)

(West 2004); In re Bernard, 993 S.W.2d 453, 454 (Tex. App.—Houston [1st Dist.] 1999,

orig. proceeding). An intermediate court of appeals has no jurisdiction over a post-

conviction application for writ of habeas corpus in a felony case. See Ex parte Martinez,

175 S.W.3d 510, 512-13 (Tex. App.—Texarkana 2005, orig. proceeding) (citing TEX. CODE

CRIM. PROC. ANN. art. 11.07(3)(a), (b)).           Having no jurisdiction to protect, we lack

jurisdiction over Maxey’s petition for writ of mandamus against the District Clerk. The

petition is dismissed for lack of jurisdiction.2




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed and denied
Opinion delivered and filed April 23, 2015
Do not publish
[OT06]




2
 To the extent that the petition seeks mandamus relief against the Honorable J.D. Langley, that request is
denied because Judge Langley is no longer the presiding judge of the 85th Judicial District Court of
Brazos County.


In re Maxey                                                                                        Page 2